IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


LANIER RILEY,                             : No. 73 EM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
JOHN TALABER, ESQ.,                       :
                                          :
                   Defendant              :
                                          :
SECRETARY PENNSYLVANIA BOARD              :
OF PROBATION AND PAROLE, ET AL.,          :
                                          :
                   Respondents            :


                                     ORDER


PER CURIAM

      AND NOW, this 1st day of August, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.